Exhibit 10.28

CONSULTING AGREEMENT

Effective October 14, 2019 (the “Effective Date”), Jennifer Cook Consulting
(“Consultant”) and BridgeBio Services, Inc., a Delaware corporation, agree as
follows:

As used herein, the “Company” shall refer to BridgeBio Pharma, Inc. and its
subsidiaries, including without limitation BridgeBio Services, Inc.; provided,
that Consultant will be directly engaged by BridgeBio Services, Inc.

1.Services; Payment; No Violation of Rights or Obligations.  Consultant agrees
to undertake and complete the Services (as defined in Exhibit A) in accordance
with and on the schedule specified in Exhibit A.  As the only consideration due
Consultant regarding the subject matter of this Agreement, Company will pay
Consultant in accordance with Exhibit A. Unless otherwise specifically agreed
upon by Company in writing (and notwithstanding any other provision of this
Agreement), all activity relating to Services will be performed by and only by
Consultant or by employees of Consultant who have been approved in writing in
advance by Company with respect to each such employee. Consultant agrees that it
will not (and will not permit others to) (a) violate any agreement with or
rights of any third party, or (b) except as expressly authorized by Company in
writing hereafter, use or disclose at any time Consultant’s own or any third
party’s confidential information or intellectual property, whether in connection
with the Services or otherwise for or on behalf of Company.

2.Ownership Rights; Proprietary Information; Publicity.

a.Company shall own all right, title and interest (including all intellectual
property rights of any sort throughout the world) relating to any and all
inventions, works of authorship, designs, know-how, ideas and information made
or conceived or reduced to practice, in whole or in part, by or for or on behalf
of Consultant during the term of this Agreement that relate to the subject
matter of or arise out of or in connection with the Services or any Proprietary
Information (as defined below) (collectively, “Inventions”) and Consultant will
promptly disclose and provide all Inventions to Company. For purposes of the
copyright laws of the United States, all Inventions will constitute works made
for hire, except to the extent such Inventions cannot by law be works made for
hire.  Consultant hereby assigns to Company Consultant’s right, title and
interest in and to such Inventions. Consultant shall assist Company, at
Company’s expense, to further evidence, record and perfect such assignment, and
to perfect, obtain, maintain, enforce and defend any rights
assigned.  Consultant hereby irrevocably designates and appoints Company as its
agents and attorneys-in-fact, coupled with an interest, to act for and on
Consultant’s behalf to execute and file any document and to do all other
lawfully permitted acts to further the foregoing with the same legal force and
effect as if executed by Consultant and all other creators or owners of the
applicable Invention. Consultant will neither make any use of any funds, space,
personnel, facilities, equipment or other resources of any Institution or other
third party in performing the Services hereunder nor take any other action that
would result in any third party owning or having a right in any Inventions.

1

 

--------------------------------------------------------------------------------

b.Consultant will not disclose to Company or induce the Company to use any
confidential information or material belonging to any other party.

c.Consultant agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) developed, learned or obtained
by or on behalf of Consultant during the period that Consultant is to be
providing the Services that relate to Company or the business or demonstrably
anticipated business of Company or in connection with the Services or that are
received by or for Company in confidence, constitute “Proprietary
Information.”  During the term of this Agreement and thereafter, Consultant
shall hold in confidence and not disclose or, except in performing the Services,
use any Proprietary Information.  However, Consultant shall not be obligated
under this paragraph with respect to information Consultant can document is or
becomes readily publicly available without restriction through no fault of
Consultant.  Upon termination or as otherwise requested by Company, Consultant
will promptly provide to Company all items and copies containing or embodying
Proprietary Information (including electronic files), except that Consultant may
keep its personal copies of its compensation records and this
Agreement.  Consultant may disclose the Proprietary Information of Company to
the extent required by a law, regulation, or an order of a court of competent
jurisdiction, provided that Consultant promptly provides Company with prior
written notice in order to permit Company to prevent such disclosure and/or to
seek confidential treatment of such information.  Proprietary Information that
is disclosed pursuant to such legally required disclosure shall remain otherwise
subject to the confidentiality and non-use provisions set forth
herein.  Consultant also recognizes and agrees that Consultant has no
expectation of privacy with respect to Company’s telecommunications, networking
or information processing systems (including, without limitation, stored
computer files, email messages and voice messages) and that Consultant’s
activity, and any files or messages, on or using any of those systems may be
monitored at any time without notice.   

d.As additional protection for Proprietary Information, Consultant agrees that
during the period over which it is to be providing the Services and for one (1)
year thereafter, Consultant will not directly or indirectly encourage or solicit
any employee or consultant of Company to leave Company for any reason.

 

e.To the extent allowed by law, Section 2(a) and any license granted Company
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like (collectively “Moral Rights”).  To
the extent any of the foregoing is ineffective under applicable law, Consultant
hereby provides any and all ratifications and consents necessary to accomplish
the purposes of the foregoing to the extent possible and agrees not to assert
any Moral Rights with respect thereto.  Consultant will confirm any such
ratifications and consents from time to time as requested by Company.  If any
other person is in any way involved in any Services, Consultant will obtain the
foregoing ratifications, consents and authorizations from such person for
Company’s exclusive benefit.

f.If any part of the Services or Inventions or information provided hereunder is
based on, incorporates, or is an improvement or derivative of, or cannot be
reasonably and fully made, used, sold, offered for sale, imported, copied,
displayed, performed, reproduced, distributed, used to create derivative works
or and otherwise exploited without using or violating

2

 

--------------------------------------------------------------------------------

technology or intellectual property rights owned by or licensed to Consultant
(or any person involved in the Services) and not assigned hereunder, Consultant
hereby grants Company and its successors a perpetual, irrevocable, worldwide
royalty-free, non-exclusive, sublicensable (through multiple tiers) right and
license to exploit and exercise all such technology and intellectual property
rights in support of Company’s exercise or exploitation of the Services,
Inventions, other work or information performed or provided hereunder, or any
assigned rights (including any modifications, improvements and derivatives of
any of them).

g.Consultant agrees not to file any patent, copyright, trademark or other
application or registration based on Company’s Proprietary Information, and not
to seek to make or protect improvements thereon, without Company’s prior written
approval.

3.Warranties and Other Obligations.  Consultant represents, warrants and
covenants that:  (i) the Services will be performed in a professional and
workmanlike manner and that none of such Services nor any part of this Agreement
is or will be inconsistent with any obligation Consultant may have to others;
(ii) all work under this Agreement shall be Consultant’s original work and none
of the Services or Inventions nor any development, use, production, distribution
or exploitation thereof will infringe, misappropriate or violate any
intellectual property or other right of any person or entity (including, without
limitation, Consultant); (iii) Consultant has the full right to allow it to
provide Company with the assignments and rights provided for herein (and has
written enforceable agreements with all persons necessary to give it the rights
to do the foregoing and otherwise fully perform this Agreement); (iv) Consultant
shall comply with all applicable laws and Company safety rules in the course of
performing the Services; (v) if Consultant’s work requires a license, Consultant
has obtained that license and the license is in full force and effect; and (vii)
Consultant acknowledges that Company may be obligated to report fees paid to
Consultant under this Agreement in accordance with applicable Laws that require
reporting of payments or transfers of value provided to health care providers,
including, but not limited to, the Physician Payments Sunshine Law, 42 U.S.C. §
13207h, and applicable state sunshine reporting Laws.

4.Limitation of Liability.  

a.Total Liability.  The total cumulative liability of Consultant to the Company
with respect to services performed or to be performed pursuant to this
Agreement, whether in contract, indemnity, contribution, or (including
negligence, whether active, passive, or any other kind) or otherwise, shall not
exceed the gross compensation received by Consultant under this Agreement;
provided, however, that such liability shall be further limited in the following
respects:

(i)  Consultant shall not be liable to the Company for any third party’s
special, consequential, incidental or penal losses or damages; and

(ii)  Consultant shall not be liable to the Company for losses, damages or
claims which are either (A) discovered by the Company more than one year from
the completion of the portion of the scope of Services which are involved, or
(B) as to which the Company fails to notify Consultant within 30 days from the
date of discovery.

3

 

--------------------------------------------------------------------------------

 

b.Hold Harmless.  Except to the extent that Consultant may be liable to Company
under Section 4(a) above and to the extent permitted by law, the Company agrees
to indemnify and hold harmless Consultant against all loss, damage, liability,
claim or suit (including expenses and attorneys’ fees), resulting from injury to
any person or damage to any property arising out of or related to the
performance of the Services under this Agreement, whether in contract,
indemnity, tort (including negligence, whether active, passive, or any other
kind) or otherwise (collectively, “Losses”); provided, however, that such
obligation to indemnify and hold harmless shall not apply to any Losses to the
extent arising out of or related to (i) Consultant’s material breach of any of
Consultant’s obligations under this Agreement; (ii) Consultant’s negligence or
willful misconduct in connection with the Services or (iii) Consultant’s
material violation of any law, rule or regulation related to the Services.

5.Termination.  If either party breaches a material provision of this Agreement,
the other party may terminate this Agreement upon ten (10) days’ notice, unless
the breach is cured within the notice period.  Company also may terminate this
Agreement at any time, with or without cause, upon thirty (30) days’ notice,
but, if (and only if) such termination is without cause, Company shall upon such
termination pay Consultant all unpaid, undisputed amounts due for the Services
completed prior to notice of such termination.  Sections 2 (subject to the
limitations set forth in Section 2(d)) through 9 of this Agreement and any
remedies for breach of this Agreement shall survive any termination or
expiration.  Company may communicate the obligations contained in this Agreement
to any other (or potential) client or employer of Consultant.

6.Relationship of the Parties; Independent Contractor; No Employee
Benefits.  Notwithstanding any provision hereof, Consultant is an independent
contractor and is not an employee, agent, partner or joint venturer of Company
and shall not bind nor attempt to bind Company in any way . Consultant shall
accept any directions issued by Company pertaining to the goals to be attained
and the results to be achieved by Consultant, but Consultant shall be solely
responsible for the manner and hours in which the Services are performed under
this Agreement.  Consultant shall not be eligible to participate in any of
Company’s employee benefit plans, fringe benefit programs, group insurance
arrangements or similar programs.  Company shall not provide workers’
compensation, disability insurance, Social Security or unemployment compensation
coverage or any other statutory benefit to Consultant. Consultant shall comply
at Consultant’s expense with all applicable provisions of workers’ compensation
laws, unemployment compensation laws, federal Social Security law, the Fair
Labor Standards Act, federal, state and local income tax laws, and all other
applicable federal, state and local laws, regulations and codes relating to
terms and conditions of employment required to be fulfilled by employers or
independent contractors. Consultant will ensure that its approved employees,
contractors and others involved in the Services, if any, are bound in writing to
the foregoing, and to all of Consultant’s obligations under any provision of
this Agreement, for Company’s benefit and Consultant will be responsible for any
noncompliance by them.  Consultant agrees to indemnify Company from any and all
claims, damages, liability, settlement, attorneys’ fees and expenses, as
incurred, on account of the foregoing or any breach of this Agreement or any
other action or inaction by or for or on behalf of Consultant.  

4

 

--------------------------------------------------------------------------------

7.Assignment.  This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer or subcontract any rights or obligations under this Agreement
without the written consent of Company.  Any attempt to do so shall be
void.  Company may fully assign and transfer this Agreement in whole or
part.  This Agreement shall be binding upon the parties and their respective
successors and permitted assigns.

8.Notice.  All notices under this Agreement shall be in writing and shall be
deemed given when personally delivered, or three (3) days after being sent by
prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or to such other address as such party last provided
to the other by written notice.

9.Miscellaneous.  Any breach of Section 2 or 3 will cause irreparable harm to
Company for which damages would not be an adequate remedy, and therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies.  The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights.  No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both parties.  In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to the conflicts of laws
provisions thereof.  In any action or proceeding to enforce rights under this
Agreement, the prevailing party will be entitled to recover costs and attorneys’
fees. Headings herein are for convenience of reference only and shall in no way
affect interpretation of the Agreement. This Agreement, together with the
Exhibits hereto constitutes the entire agreement between the parties as to the
subject matter hereof, and supersedes any previous oral or written
communications, representations, understandings, or agreements between them as
to such subject matter.  The parties may execute this Agreement in counterparts,
each of which is deemed an original, but all of which together constitute one
and the same agreement.  Electronic signatures hereon are legal, valid and
enforceable as originals.

10.Defend Trade Secrets Act of 2016; Other Notices.  Consultant understands that
pursuant to the federal Defend Trade Secrets Act of 2016, Consultant shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. 
Consultant further understands that nothing contained in this Agreement limits
Consultant’s ability to (A) communicate with any federal, state or local
governmental agency or commission, including to provide documents or other
information, without notice to the Company, or (B) share compensation
information concerning Consultant or others, except that this does not permit
Consultant to disclose compensation information concerning others that
Consultant obtains because Consultant’s job responsibilities require or allow
access to such information.

5

 

--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]




6

 

--------------------------------------------------------------------------------

 

 

 

BRIDGEBIO SERVICES, INC.

 

 

 

 

 

 

By:

 

/s/ Neil Kumar

Name:

 

Neil Kumar

Title:

 

CEO

 

 

 

 

 

 

 

 

JENNIFER COOK CONSULTING

 

 

 

 

 

 

By:

 

/s/ Jennifer E. Cook

Name:

 

Jennifer E. Cook

Title:

 

Owner and Principal

 

 

 

Address:

 

 

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

EXHIBIT A

SERVICES  

 

This Agreement shall have a two (2) year term from the Effective Date.
Consultant will render to the Company the following services (the “Services”):

 

•

provide expert consulting services to the Company regarding matters relating to
commercial activities as Senior Advisor (the “Field of Interest”); and

 

•

collaborate and provide advice and assistance to Company as is mutually agreed
by the parties.

 

FEES/EXPENSES

 

•

Cash: The Company shall pay Consultant a consulting fee at the annual rate of
$200,000.00, payable in accordance with the Company’s standard payroll schedule.

 

•

Options: Subject to approval by the Board of Directors or the Compensation
Committee of the Company, by such date that is no later than the next regularly
scheduled meeting thereof following the Effective Date, Consultant shall be
granted an option worth $200,000.00 to purchase a number of shares of the
Company’s common stock equal to $200,000.00 divided by the Black-Scholes value
of an option to purchase one share of Company common stock on the date of grant
(the “Option”), at an exercise price per share equal to the fair market value of
a share of the Company’s common stock (being the closing price of a share of
Company common stock as reported on the Nasdaq Global Select Market (or any
successor exchange upon which the Company’s common stock is traded) on the date
that Consultant’s Option is granted). Fifty percent (50%) of the Option will
vest on the one (1)-year anniversary of the Effective Date, and the remaining
50% of the Option will vest on the two (2)-year anniversary of the Effective
Date, subject to Consultant’s continuous service under this Agreement through
both such dates. The Option shall be subject to the terms and conditions of the
2019 Stock Option and Incentive Plan, as amended from time to time (the “Plan”)
and the stock option agreement thereunder, which Consultant shall be required to
sign as a condition to receiving Consultant’s Option and which shall reflect the
relevant terms set forth in this Agreement.

 

 

•

Restricted Stock Units: Subject to approval by the Board of Directors or the
Compensation Committee of the Company, by such date that is no later than the
next regularly scheduled meeting thereof following the Effective Date,
Consultant shall be granted $200,000.00 worth of restricted stock units, with
the number of restricted stock units to be determined by dividing $200,000.00 by
the closing price of a share of Company common stock as reported on the Nasdaq
Global Select Market (or any successor exchange upon which the Company’s common
stock is traded) on the Effective Date (the “RSUs”). Each RSU entitles you to
one share of Company common stock if and when the RSU vests. Fifty percent (50%)
of the RSUs will vest on the one (1)-year anniversary of the Effective



ACTIVE/101044066.8  

 

 



--------------------------------------------------------------------------------

 

Date and the remaining 50% of the RSUs will vest on the two (2)-year anniversary
of the Effective Date, subject to Consultant’s continuous service under this
Agreement through both such dates.  The RSUs will be subject to the terms and
conditions applicable to awards granted under the Plan and the applicable RSU
award agreement, which Consultant will be required to sign as a condition to
receiving the RSUs.

 

•

The Company will reimburse Consultant for all reasonable travel and
out-of-pocket expenses incurred by Consultant in performing the Services
pursuant to this Agreement, provided that Consultant receives written consent
from the Company’s Chief Executive Officer prior to incurring such expenses and
submits receipts for such expenses to the Company in accordance with Company
policy. Consultant shall submit to Company all statements for expenses incurred
and services performed on a monthly basis in a form prescribed by the
Company.  Payment of such invoices shall be due within thirty (30) days of the
Company’s receipt thereof.



ACTIVE/101044066.8  

 

 

